Exhibit 10.20

Non-Employee Directors

Stock Grant/RSU Election Form

 

Picture 1 [brks20170930ex1020d627c001.jpg]

 



Name (Last, First, Middle Initial)

 

This form allows you to elect between shares of Brooks stock or Restricted Stock
Units (“RSUs”) that may be awarded to you during calendar year _______ under the
Brooks Automation, Inc. 2015 Equity Incentive Plan (‘Plan”) as compensation for
your service as a member of the Board of Directors of Brooks Automation, Inc.
(the “Company”). Please be sure to sign this form in all cases. 

 

 

 

A.

Stock Grant or RSU Election (please check only one box.)

 

☐ I wish to receive shares of Brooks stock that may be awarded to me during the
calendar year _____.

☐ I wish to receive Restricted Stock Units that may be awarded to me during the
calendar year _____.

(Please complete section B only if you have chosen to receive RSUs.)

B.

ELECTION TO DEFER RSUs

 

☐ I elect to defer receipt of payment of RSUs that may be awarded to me during
the calendar year ____.

 

Time of Payment

I elect to receive payment of my RSUs covered by this election at the following
time (check one box only):

☐ The earlier of my attainment of age 65 or my separation from service from the
Company.

☐ The later of my attainment of age 65 or my separation from service from the
Company.

☐ The following specified date: ________________.

Any RSUs covered by this election will be paid in a single lump sum share
payment as soon as reasonably practicable following the relevant payment event,
but in no case will such payment be made more than 90 days after the relevant
event.  Unless otherwise provided by the Plan, payment will be in the form of
shares and the RSU award shall be subject to any applicable tax
withholding.  “Separation from service” shall have the meaning ascribed to such
term under Section 409A of the Internal Revenue Code, but generally means when
you cease to serve as a director of the Company.

 

Death

In the event of my death prior to the time elected for payment, then
notwithstanding my election above, my RSUs covered by this election shall be
paid to the following beneficiary in a lump sum:

Name:

Address:



 

Change in Control

In the event of  a “change in the ownership or effective control of the Company,
or in the ownership of a substantial portion of the assets of the Company” as
defined in Treasury Regulation 1.409A-3(i)(5), then notwithstanding my election
above, my RSUs covered by this election shall be paid upon the consummation of
such transaction.



--------------------------------------------------------------------------------

 

Non-Employee Directors

Stock Grant/RSU Election Form

 

Specified Employee Status (this provision applies only if you later become an
employee of the Company)

If my RSUs covered by this election are payable due to my separation from
service from the Company and I am a “specified employee” of the Company as
defined by Section 409A (and as applied according to procedures of the Company)
at the time of my separation, then I understand that any payment to me will be
delayed until the first day of the 7th month following my separation from
service.

C.

SIGNATURES

AGREED AND ACKNOWLEDGED:



Signature of ParticipantDate

ACCEPTED:



For the Committee                                             Date

 

 

 

--------------------------------------------------------------------------------